DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-16-2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (US#2018/0049575) in view of Pleis (US#2017/0116568), and further in view of Byers et al. (US#2016/0235236).
Regarding claim 1, Yamrick discloses a window drop box 250 ([0056]) supporting a delivery of an item 11 by a drone 140 to a building 7 via a window frame 8, the window drop box comprising:
a retractable drawer element 270 sized for mounting within the window frame, the retractable drawer element having both an extended position for receiving the item from the drone outside of the building ([0061]) and a retracted position for holding the item within the building ([0057]);
wireless communication circuitry 9 ([0058]) configured to support secure communication with the drone; and
processing circuitry 259 (controller), after evaluating the secure communication with the drone to confirm delivery authorization, directs the retractable drawer element to the extended position to receive the item from the drone ([0061]), and, after receiving the item, the processing circuitry directs the retractable drawer element containing the item to the retracted position within the building ([0057]), wherein the processing circuitry is “operable to coordinate” (capable of operating to coordinate) with a different drop box (see [0058], capability to communicate with and interact with other devices).  It is noted the different drop box is not being claimed.  Yamrick further discloses a central drone control system, namely the delivery company 130, communicating with the processing circuitry, see [0038] and [0059].
It is noted in claim 1, the drone, building, and window frame are being claimed.
Regarding claim 1, Yamrick fails to disclose a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  However, as evidenced by Byers, including a plurality of beacon elements located in perspective orientations around the drop box to support targeting the drone is known in the drone delivery art, see beacons 214 located around drop box 102 to target the drone 104 (Figs. 2A-B and [0022]).  Therefore, as evidenced by Byers, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick to include a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone would provide a more efficient approach by the drone.
Regarding claim 1, Yamrick fails to disclose wherein the processing circuitry receives a drone identification from the drone.  However, as evidenced by Pleis, such processing circuity is known in the drone delivery art, see [0022], lines 12-17, wherein camera 33 scans identification information carried by the drone.  Therefore, as evidenced by Pleis, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick such that the processing circuity also receives a drone identification from the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the processing circuitry receiving drone identification from the drone would enhance delivery security and accuracy.
Regarding claim 2, Pleis teaches wherein the drone identification communicated by the drone comprises a unique drone identifier string (barcode), and other identification information being viewed and labeled as “drone capability information” and “drone status”, Yamrick [0022], lines 12-17.
Regarding claim 3, Yamrick discloses the processing circuitry at least partially directs the drone to approach it along a predetermined path (positioning device 120).
Regarding claim 4, Yamrick discloses wherein the processing circuitry communicates a notification indicating receipt of the item when the drone has delivered the item ([0078]).
Regarding claim 5, Yamrick discloses a camera 181 disposed inside the retractable drawer element ([0076], provide images of contents of the holding area).  Pleis as previously discussed teaches the processing circuitry captures the drone identification that is visually displayed on the drone via camera 33, see [0022], lines 12-17.  Therefore, Yamrick as modified by Pleis discloses the processing circuitry captures the drone identification that is visually displayed on the drone, and wherein the notification comprises a digital image taken by a camera disposed inside the retractable drawer element.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (US#2018/0049575), in view of Pleis (US#2017/0116568), in view of Byers et al. (US#2016/0235236), and further in view of Russell (US#2019/0125116).
Regarding claim 6, Yamrick fails to disclose wherein the processing circuitry directs the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item.  However, as evidenced by Russell, processing circuitry directing the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item is known in the delivery drop box art, see [0033], claims 25 and 38, notification sent to the drone that the receptacle is full.  Therefore, as evidenced by Russell, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yamrick such that the processing circuitry also functioned to direct the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of this additional operational capability for the processing circuitry would prevent errors in deliveries.

Claims 7-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (US#2018/0049575) in view of Minnick et al. (US#2018/0237161), in view of Pleis (US#2017/0116568), and further in view of Byers et al. (US#2016/0235236).
Regarding claim 7, Yamrick discloses a delivery drop box supporting deliveries by a drone 140, the delivery drop box comprising:
a container element 250 ([0056] and Figs. 7-10) configured to both accept a delivery item and secure the delivery item after the acceptance via a docking platform 270;
wireless communication circuitry 9 ([0058]) configured to support secure communication with the drone; and
processing circuitry 259 (controller), after evaluating the secure communication with the drone to confirm delivery authorization, directs the container element to accept the delivery item from the drone ([0061]), and, after receiving the delivery item, the processing circuitry directs the securing of the delivery item by the container element ([0057]), wherein the processing circuitry is “operable to coordinate” (capable of operating to coordinate) with a different drop box (see [0058], capability to communicate with and interact with other devices).  It is noted the different drop box is not being claimed.  Yamrick further discloses a central drone control system, namely the delivery company 130, communicating with the processing circuitry, see [0038] and [0059].
It is noted in claim 7 the drone is being claimed.
Regarding claim 7, Yamrick fails to disclose the docking platform is operable to provide a charge to the drone.  However, as evidenced by Minnick, including a docking platform operable to provide a charge to the drone is known in the drone delivery art, see docking platform 124 operable to provide a charge ([0032)] to drone 110.  Therefore, as evidenced by Minnick, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick such to include a docking platform operable to provide a charge to the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the a docking platform operable to provide a charge to the drone would promote greater delivery distances.
Regarding claim 7, Yamrick fails to disclose a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  However, as evidenced by Byers, including a plurality of beacon elements located in perspective orientations around the drop box to support targeting the drone is known in the drone delivery art, see beacons 214 located around drop box 102 to target the drone 104 (Figs. 2A-B and [0022]).  Therefore, as evidenced by Byers, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick to include a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone would provide a more efficient approach by the drone.
Regarding claim 7, Yamrick fails to disclose wherein the processing circuitry receives a drone identification from the drone.  However, as evidenced by Pleis, such processing circuity is known in the drone delivery art, see [0022], lines 12-17, wherein camera 33 scans identification information carried by the drone.  Therefore, as evidenced by Pleis, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick such that the processing circuity also receives a drone identification from the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the processing circuitry receiving drone identification from the drone would enhance delivery security and accuracy.
Regarding claim 8, Pleis teaches wherein the drone identification communicated by the drone comprises a unique drone identifier string (e.g. barcode), and other identification information being viewed and labeled as “drone capability information” and “drone status”, see [0022], lines 12-17.
Regarding claim 9, Yamrick discloses the processing circuitry at least partially directs the drone to approach it along a predetermined path (positioning device 120).
Regarding claim 10, Yamrick discloses wherein the processing circuitry communicates a notification indicating receipt of the item when the drone has delivered the item ([0078]).
Regarding claim 11, Yamrick discloses a camera 181 disposed inside or on top of the container element ([0076], provide images of contents of the holding area).  Pleis as previously discussed teaches the processing circuitry captures the drone identification that is visually displayed on the drone via camera 33, see [0022], lines 12-17.  Therefore, Yamrick as modified by Pleis discloses the processing circuitry captures the drone identification that is visually displayed on the drone, and wherein the notification comprises a digital image taken by a camera disposed inside or on top of the container element.
Regarding claim 13, Yamrick discloses wherein the processing circuitry informs the drone that it cannot accommodate the delivery item being delivered ([0065], holding area has insufficient room).
Regarding claim 14, Yamrick discloses a secure drop box located at a delivery site supporting a delivery of an item, the secure drop box comprising:
a container portion 250 ([0056] and Figs. 7-10)  configured to receive the item;
an access assembly (docking platform 270 and access door 267), associated with the container portion, controls access to the container portion;
processing circuitry 259 (controller), only after confirming delivery authorization, directs the access assembly to provide access to the container portion to receive the item ([0061]), and, after receiving the item, the processing circuitry directs the access assembly to secure the item in the container portion ([0057]); and
the processing circuitry, only after confirming receiver authorization, directs the access assembly to provide access to the container portion to remove the item ([0073], allows access door 267 to open), wherein the processing circuitry is “operable to coordinate” (capable of operating to coordinate) with a different drop box (see [0058], capability to communicate with and interact with other devices).  It is noted the different drop box is not being claimed.  Yamrick further discloses a central drone control system, namely the delivery company 130, communicating with the processing circuitry, see [0038] and [0059].
Regarding claim 14, Yamrick fails to disclose the docking platform is operable to provide a charge to the drone.  However, as evidenced by Minnick, including a docking platform operable to provide a charge to the drone is known in the drone delivery art, see docking platform 124 operable to provide a charge ([0032)] to drone 110.  Therefore, as evidenced by Minnick, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick such to include a docking platform operable to provide a charge to the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the a docking platform operable to provide a charge to the drone would promote greater delivery distances.
Regarding claim 14, Yamrick fails to disclose a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  However, as evidenced by Byers, including a plurality of beacon elements located in perspective orientations around the drop box to support targeting the drone is known in the drone delivery art, see beacons 214 located around drop box 102 to target the drone 104 (Figs. 2A-B and [0022]).  Therefore, as evidenced by Byers, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick to include a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a plurality of beacon elements located in perspective orientations around the window drop box to support targeting the drone would provide a more efficient approach by the drone.
Regarding claim 14, Yamrick fails to disclose wherein the processing circuitry receives a drone identification from the drone.  However, as evidenced by Pleis, such processing circuity is known in the drone delivery art, see [0022], lines 12-17, wherein camera 33 scans identification information carried by the drone.  Therefore, as evidenced by Pleis, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yamrick such that the processing circuity also receives a drone identification from the drone.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the processing circuitry receiving drone identification from the drone would enhance delivery security and accuracy.
Regarding claim 15, Pleis teaches wherein the drone identification communicated by the drone comprises a unique drone identifier string (e.g. barcode), and other identification information being viewed and labeled as “drone capability information” and “drone status”, see [0022], lines 12-17.
Regarding claim 16, Yamrick discloses the processing circuitry at least partially directs a drone 140 to approach it along a predetermined path (positioning device 120).
Regarding claim 17, Yamrick discloses wherein the processing circuitry communicates a notification indicating receipt of the item when the drone has delivered the item ([0078]).
Regarding claim 18, Yamrick discloses a camera 181 disposed inside or on top of the container portion ([0076], provide images of contents of the holding area).  Pleis as previously discussed teaches the processing circuitry captures the drone identification that is visually displayed on the drone via camera 33, see [0022], lines 12-17. Therefore, Yamrick as modified by Pleis discloses the processing circuitry captures the drone identification that is visually displayed on the drone, and wherein the notification comprises a digital image taken by a camera disposed inside or on top of the container element.
Regarding claim 20, Yamrick discloses wherein the processing circuitry informs the drone that it cannot accommodate the delivery item being delivered ([0065], holding area has insufficient room).

Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (US#2018/0049575) in view of Minnick et al. (US#2018/0237161), in view of Pleis (US#2017/0116568), in view of Byers et al. (US#2016/0235236), and further in view of Russell (US#2019/0125116).
Regarding claims 12 and 19, Yamrick fails to disclose wherein the processing circuitry directs the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item.  However, as evidenced by Russell, processing circuitry directing the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item is known in the delivery drop box art, see [0033], claims 25 and 38, notification sent to the drone that the receptacle is full.  Therefore, as evidenced by Russell, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yamrick such that the processing circuitry also functioned to direct the drone to deliver the item at an alternate drop box when the drop box is determined to already contain a previously delivered item.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of this additional operational capability for the processing circuitry would prevent errors in deliveries.
Response to Arguments
Regarding claims 1, 7, and 14, the added limitation of the beacon elements is taught by Byers et al. (US#2016/0235236) as discussed above in detail.
Conclusion
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677